
	
		I
		112th CONGRESS
		1st Session
		H. R. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To secure the return to the United States the $179
		  million overpaid into the United Nations Tax Equalization Fund as of December
		  31, 2009, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Tax Equalization Refund Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Approximately $180 million in United States
			 taxpayer funds overpaid to the United Nations remain in the hands of the United
			 Nations because the United States has not requested the return of those funds.
			(2)The funds were paid into the United Nations
			 Tax Equalization Fund (TEF), which is used to reimburse United Nations staff
			 members subject to United States income taxes for the cost of those taxes.
			(3)In recent years,
			 the TEF has taken in considerably more money than it has paid out, with the
			 United States apparently overpaying into the TEF by $52.2 million in the
			 2008–2009 timeframe alone.
			(4)According to the
			 United Nations Financial Report and Audited Financial Statements released on
			 July 29, 2010, As of 31 December 2009, an amount of $179.0 million was
			 payable to the United States of America pending instructions as to its
			 disposition..
			(5)That balance was allowed to accrue
			 notwithstanding United Nations Financial Regulation 4.12, which states that any
			 such surpluses shall be credited against the assessed contributions due
			 from that Member State the following year..
			(6)Allowing the United Nations to regularly
			 overcharge the United States and to retain those overpayments, or to spend them
			 on wholly unrelated activities, is a disservice to American taxpayers and a
			 subversion of the Congressional budget process.
			3.Refund of United
			 States taxpayer dollars from the United Nations Tax Equalization Fund
			(a)Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to direct the United Nations to return to
			 the United States the $179,010,326 overpaid into the United Nations Tax
			 Equalization Fund (TEF) as of December 31, 2009, which the United Nations
			 itself has identified as “payable to the United States of America”;
				(2)to use the voice
			 and vote of the United States to press the United Nations to reform its TEF
			 assessment procedures to reduce the repeated discrepancies between TEF income
			 and expenditures; and
				(3)to annually instruct the United Nations to
			 return to the United States any TEF surplus funds payable to the United
			 States.
				(b)Certification
			 and withholdingUntil the
			 Secretary of State submits to the appropriate congressional committees a
			 certification that the United Nations has returned to the United States the
			 $179,010,326 identified by the United Nations in its July 29, 2010 Financial
			 Report as payable to the United States, the United States shall withhold
			 $179,010,326 from the United States contribution to the regularly assessed
			 biennial budget of the United Nations.
			4.DefinitionsIn this Act—
			(1)the term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(2)the term
			 United Nations Tax Equalization Fund or TEF means the
			 fund established under the provisions of United Nations General Assembly
			 Resolution 973 (December 15, 1955) to equalize to net pay of United Nations
			 staff members.
			
